Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 30, 2018

                                          No. 04-18-00799-CV

                                  IN RE Abelardo G. GONZALEZ

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On October 24, 2018, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than November 15, 2018. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on October 30, 2018.


                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Sid L. Harle presiding.